United States Court of Appeals
                     For the First Circuit


No. 04-2424

                       KENNETH M. CONLEY,

                      Petitioner, Appellee,

                               v.

                    UNITED STATES OF AMERICA,

                     Respondent, Appellant.



                             ERRATA


     The opinion of this court dated July 20, 2005, is amended as
follows:

     On the cover sheet, replace the name "Bradly J. Schlozman"
with the name "Bradley J. Schlozman".